DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4-7, filed 11/18/2020, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, for which claims 2-4 depends, teaches limitations: “one of the pair of flanges is disposed between the bracket attachment portion and the first branch covering portion and the second branch covering portion and the other of the pair of flanges is disposed between the bracket attachment portion and the main line covering portion; and a bracket that includes a first attachment portion configured to be attached to an attachment location, and a second attachment portion that is connected to the first attachment portion and is crimped to the bracket attachment portion while being in surface contact with at least one of the plurality of flat surface portions and seated between the pair of flange portions” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations .
Watanabe (US5004194) in view of Shimizu (WO/2016/068008)(use previously cited US 20170313265 as translation) are the closest prior art of record.
Regarding Claim 1,  Watanabe teaches, in Fig. 10, a wiring member comprising: a wire (P,P1) (Field of Invention); a resin molded portion (column 3 line 20) that includes a bracket attachment portion (9) formed with at least one flat surface portion (top, bottom, left, and right sides), and covers a periphery of the wire (Fig. 10); and a bracket (1) that includes a first attachment portion (2,3) configured to be attached to an attachment location (column 2 lines 41-
Shimizu teaches, in Fig. 1 and Fig. 2, the resin molded portion (22, [0021]) having a pair of flange portions (23a, 22a), each of the pair of flange portions on opposite ends (Fig. 2- top and bottom) of the bracket attachment portion (22), a first branch covering portion (12a), a second branch covering portion (11a) and a main line covering portion (S), the first branch covering portion and the second branch covering portion extending from a first end of the bracket attachment portion and angled away from each other (see Fig. 2), the main line covering portion extending from a second end of the bracket attachment portion (see Fig. 2) so as to be opposite and spaced apart from the first branch covering portion and the second branch covering portion (see Fig. 2)
Watanabe and Shimizu does not teach the above allowable limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848